DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract is objected, for the following:
The second sentence recites “The breathing zone ventilation system includes a plurality of seats”, but the embodiment disclosed in figure 1 lacks any seats.  Please amend the sentence to read, “The breathing zone ventilation system may include 
The fifth sentence recites, “The blower, contained within the housing, is configured to develop a high velocity airflow into the air inlet, defining a downdraft air curtain,” but the term “high” is an undefined, relative term.  Please refer to the 35 USC §112(b)  section, below.
Appropriate correction is required.

Claim Interpretation
In re Claim 6, the limitation “wherein the air control module is removably carried within a pedestal supporting the tabletop” has been interpreted as if to recite “wherein the air control module is removably mounted 

Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 8 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re Claims 1 and 8, the term “high velocity” is a relative term which renders the claim indefinite.  The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Although the claims recite that a “blower (is) configured to develop a high velocity airflow into the air inlet, defining a downdraft air curtain into the inlet”, the claims and specification1 do not provide an airflow rate which define a “high” velocity.  
Claims 2 – 7 and 9 – 11 are rejected, as being dependent on a rejected claim.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 are rejected under 35 U.S.C. §103 as being unpatentable over Chikaki Kazuki et al (JP H07124022 A), in view of Wu et al (WO 2012/162876).
In re Claim 1 – 4, Chikaki Kazuki et al discloses a breathing zone ventilation system (figs 1 – 13) for providing a protective air barrier between closely spaced individuals within a local environment, comprising: 
an air inlet (fig 13: (6)) disposed between an occupant (fig 2: “M”) of the local environment and another occupant (M’) of the local environment;
an air control module having a housing (11) defining an interior cavity of the air control module, a blower (13), the housing having an inlet (at (2)) in communication with the air inlet, and an outlet (fig 12: (17));
the blower (13) contained within the housing (11), the blower configured to develop a high velocity airflow into the air inlet (6), defining a downdraft air curtain (apparent) into the air inlet; 
a filter (12) interposed between the air tray stage and the outlet;
wherein the air inlet (6) is disposed in a tabletop (2) of a table; and the air control module is mounted with a leg (pedestal) supporting the tabletop; and
the outlet is vented to the local environment proximal to the table;
Chikaki Kazuki et al lacks wherein the air control module has at least one air tray stage, the at least one air tray stage disposed between the blower and the outlet, the at least one air tray stage having a frame defining an air tray enclosure, and a plurality of baffles disposed in a spaced apart relation within the air tray enclosure, the plurality of baffles defining a labyrinth pathway between the blower and the outlet.  
Wu et al teaches an air purification system (figs 6 – 8), comprising:
a housing (fig 6, 7: (11)) defining an interior cavity; 
a blower (4), and 
at least one air tray stage (52), 
the housing having an inlet (upstream of blower (4)) in communication with the air inlet, and an outlet (downstream of final filter (3));
the blower (4) contained within the housing (11), the blower configured to develop (draw) an airflow into the air inlet; and 
the at least one air tray stage (52) disposed between the blower and the outlet, the at least one air tray stage having a frame (55) defining an air tray enclosure, and a plurality of baffles (521) disposed in a spaced apart relation within the air tray enclosure, the plurality of baffles defining a labyrinth pathway between the blower and the outlet.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chikaki Kazuki et al, as taught by Wu et al, such that the module comprises at least one air tray stage, the at least one air tray stage disposed between the blower and the outlet, the at least one air tray stage having a frame defining an air tray enclosure, and a plurality of baffles disposed in a spaced apart relation within the air tray enclosure, the plurality of baffles defining a labyrinth pathway between the blower and the outlet, so that a labyrinth-type dust box with excellent air purification is provided at the final air outlet, for the benefit of particulate elimination.

Claims 5 is rejected under 35 U.S.C. §103 as being unpatentable over Chikaki Kazuki et al (JP H07124022 A), in view of Wu et al (WO 2012/162876), and further in view of Owesen (US 5,891,399).
In re Claim 5, the proposed system has been discussed, but lacks wherein an air duct coupled to the outlet, the air duct configured to communicate an exit airflow from the outlet to a point distal from the table. 
 Owesen teaches a system for purifying air in office buildings and restaurants (col 1, lns 12 – 15; lns 48 – 67) comprising an inlet (figs 7 (108)), an air control module (101a), an outlet (113), and a control interface configured to control an operation of the fan (col 5, lns 38 – 57; col 6, lns 32 – 37), wherein an air duct (fig 8: (113a)) is coupled to the outlet, the air duct configured to communicate an exit airflow from the outlet to a point distal from a table (as seen in fig 8A) (col 7, lns 4 – 8, ).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed, as taught by Owesen, to couple an air duct to the outlet, the air duct configured to communicate an exit airflow from the outlet to a point distal from the table, such that the purified air can then routed to a place intended for its application, such as make-up air proximal commercial kitchen exhaust hoods.

Claims 6 and 7 are rejected under 35 U.S.C. §103 as being unpatentable over Chikaki Kazuki et al (JP H07124022 A), in view of Wu et al (WO 2012/162876), and further in view of Pike (US 2020/0125199).
In re Claims 6 and 7, the proposed system has been discussed, but is silent as to whether the air control module is removably mounted  within a pedestal supporting the tabletop.
Pike teaches a breathing zone ventilation system (figs 2, 3) for mitigating infectious disease, comprising a grille (210) covering an air inlet (211, 212, 213), wherein an air control module is removably mounted 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Pike, such that the air control module is removably mounted .

Claims 8 – 12 are rejected under 35 U.S.C. §103 as being unpatentable over Warren (WO 1996 009205), in view of Wu et al (WO 2012/162876).
In re Claim 8 – 12, Warren discloses a breathing zone ventilation system (6) for providing a protective air barrier between closely spaced individuals (figs 1, 4) within a local environment, comprising
 a plurality of seats (fig 4: (15, 16, 17)) within the local environment;
 an air inlet (fig 4: (21/22, 23/24, 25/26)) disposed on a seat back of each of the plurality of seats;  
a duct (27 – 32), carried within the seatback is coupled with the air inlets; 
an air control module having a housing defining an interior cavity of the air control module, a blower (34), the housing having an inlet (at (33)) in communication with the air inlets (21/22, 23/24, 25/26), and an outlet (35); 
the blower (34) contained within the housing, the blower configured to develop an high velocity airflow into the air inlet, defining a downdraft air curtain (fig 2, at (9)) into the air inlet; 
wherein the air control module further comprising: a filter (page 8/12: “The unit 6 comprises two air inlet grills 7 and 8 (see Figure 3), mesh grills for example, behind each of which is located an electrostatic filter, the filter associated with inlet grill 7 being designated by reference numeral 9 in Figure 2”) interposed between the air tray stage and the outlet of the air control module; 
wherein the air control module (fig 4: (34)) is mounted in a space beneath the plurality of seats (15, 16, 17);
further comprising: a duct (33) interposed between the air inlet (21 – 26) and the air control module (34); and 
wherein the outlet (fig 4: (34)) is in communication with an air circulation system (20) of the local environment.
Warren lacks wherein the air control module has at least one air tray stage,
the at least one air tray stage disposed between the blower and the outlet, the at least one air tray stage having a frame defining an air tray enclosure, 
a plurality of baffles disposed in a spaced apart relation within the air tray enclosure, the plurality of baffles defining a labyrinth pathway between the blower and the outlet, and
wherein the air control module further comprising the filter interposed between the air tray stage and the outlet of the air control module. 
Wu et al teaches an air purification system (figs 6 – 8), comprising:
a housing (fig 6, 7: (11)) defining an interior cavity; 
a blower (4), and 
at least one air tray stage (52), 
the housing having an inlet (upstream of blower (4)) in communication with the air inlet, and an outlet (downstream of final filter (3));
the blower (4) contained within the housing (11), the blower configured to develop (draw) an airflow into the air inlet; wherein 
the at least one air tray stage (52) disposed between the blower and the outlet, the at least one air tray stage having a frame (55) defining an air tray enclosure, and a plurality of baffles (521) disposed in a spaced apart relation within the air tray enclosure, the plurality of baffles defining a labyrinth pathway between the blower and the outlet.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Warren, as taught by Wu et al, such that the module comprises 
the at least one air tray stage disposed between the blower and the outlet, the at least one air tray stage having a frame defining an air tray enclosure, 
a plurality of baffles disposed in a spaced apart relation within the air tray enclosure, the plurality of baffles defining a labyrinth pathway between the blower and the outlet, and
wherein the air control module further comprising: the filter interposed between the air tray stage and the outlet of the air control module. 
so that a labyrinth-type dust box with excellent air purification is provided at the final air outlet, for the benefit of particulate elimination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/ Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                       



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraphs [0011, 0018, 0046, 0047, 0050, 0058, 0060]